Case 8:21-cv-00163-DOC-KES Document 1-1 Filed 01/25/21 Page 1 of 6 Page ID #:8




                  EXHIBIT A
Case 8:21-cv-00163-DOC-KES Document 1-1 Filed 01/25/21 Page 2 of 6 Page ID #:9



       Neil S. Lerner (SBN 134031)
  2    nsl@cwlfirm.com
       Arthur A. Severance (SBN 246691)
  3    aseverance@cwlfinn.com
  4    COX, WOOTTON, LERNER
       GRIFFIN & HANSEN, LLP
  5    12011 San Vicente Blvd., Suite 600
  6    Los Angeles, California 90049
       Telephone: 310.440.0020
  7    Facsimile:    310.440-0015
  8    Christopher A. Abel
  9    cabel@wilsav.com
       (pro hac vice application forthcoming)
  10   Jeanne E. Noonan
  11   jnoonan@wilsav.com
       (pro hac vice application forthcoming)
  12   WILLCOX & SAVAGE, P.C.
  13   440 Monticello Avenue, Suite 2200
       Norfolk, Virginia 23510
  14   Telephone: 757 .628.5500
  15   Facsimile:     757.628.5566

  16   On behalf of Tom Kirksey and James Taylor
  17                       UNITED STATES DISTRICT COURT
  18       CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
  19                                   IN ADMIRALTY
  20   IN THE MATTER OF THE
  21   COMPLAINT OF TOM KIRKSEY
       ANDJAMESTAYLOR,AS                        AFFIDAVIT OF MAXWELL
  22   OWNERS OF A 2016 23' CORRECT             TODD SCHWEDE
  23   CRAFT/NAUTIQUE G23 SUPER
       AIR RECREATIONAL VESSEL,
  24   HIN# CTC64129l516, AZ4203CB,
  25
       FOR EXONERATION FROM OR
  26   LIMITATION OF LIABILITY
  27

  28
       Affidavit of Maxwell Todd Schwede
        1-17380 17.1
Case 8:21-cv-00163-DOC-KES Document 1-1 Filed 01/25/21 Page 3 of 6 Page ID #:10



         I, Maxwell Todd Schwede, being duly sworn, submit the following Affidavit:
   2
                     1.   My name is Maxwell Todd Schwede. I am over the age of 18 and
   3

   4     competent to make this Affidavit.

   5                 2.   I am a Valuation E xpert and Marine Surveyor at Todd &
   6
         Associates, Inc.
   7

   8                 3.   I am a member of the International Association of Marine

   9
         Investigators (IAMI), and I have been an IAMI Certified Marine Investigator
   10
         since 2017.
   11

   12                4.   I am accredited by the Society of Accredited Marine Surveyors
   13
         (SAMS), and I have been a SAMS accredited marine surveyor since 2016.
   14
                     5.   I am a member of the Association of Certified Fraud Examiners
   15

   16    (ACFE), and I have been a Certified Fraud Examiner (CFE) since 2018.
   17
                     6.   In the course and scope of my duties as a marine surveyor and
   18
         valuation expert, I am often required to assess and/or estimate the value of
   19

   20    watercraft.

   21                7.   I   have   personally   surveyed   the   2016   23-foot   Correct
   22
         Craft/Nautique 023 Super Air Recreational Vessel (Hull Identification Number:
   23

   24    CTC64129 l 5 l 6, Arizona Registration AZ 4203CB , hereinafter, the "Limitation
   25
         Vessel"), on January 11 , 2021 , to detennine the Limitation Vessel ' s post-
   26
         casualty value.
   27

   28
        Affidavit of Maxwell Todd Schwede          2
         1-1 7380 17. 1
Case 8:21-cv-00163-DOC-KES Document 1-1 Filed 01/25/21 Page 4 of 6 Page ID #:11



                     8.     At the time of the loss, on or about August 4, 2020, there was no
  2
         pending freight aboard the Limitation Vessel.
  3
  4                  9.     I estimate that the Limitation Vessel's current fair market value,

  5      and fair market value at the time of the loss, in the Huntington Beach, California
  6
         area to be $99,163.21.
  7

  8                   10.   The foregoing estimate is true, correct, and accurate to the best of
  9
         my knowledge and information, and based on my training and experience as an
  10
         accredited SAMS marine surveyor, working in the California region.
  11

  12     FURTHER THE AFFIANT SA YETH NOT.
  13

  14

  15

   16                                                 Surveyor, Todd & Associates, Inc.
  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
        Affidavit of Maxwell Todd Schwede            3
         1-1 7380 17. 1
Case 8:21-cv-00163-DOC-KES Document 1-1 Filed 01/25/21 Page 5 of 6 Page ID #:12



         STATE OF             C,-,.\ifu..,;,, CITY/ COUNTY OF ~J::::i;~ {)             to wit:
   2
         On this         lO   day of January , 2021, before me, a notary in and for the State of
   3
        ( ~:::---
               ~ ~~ t:e               City, w~~: County     aforesaid,   personally   appeared
   4

   5      _ _ is personally known to me, or
   6     ___x_ has produced Ca. l,'+0,,11,k Dr,\x o: L ,·c,:ewSc as identification ,
         appeared before me, a notary in and for the State of (q/,·(o,~ and being duly
   7     sworn, executed the foregoing Affidavit and acknowledged the Affidavit to be
   8     his free and voluntary act and deed.

   9

   10

   11

   12
         da~:e:zit e~
         IN WITNESS WHEREOF I have hereunto set my hand and official seal, thi s




         Notary Public
   13

   14    Notary Registration Number:          Q.\q3 b:3- l
   15    My Commission Expires:           CDS: / (b5: /a<t>J-(
   16

   17

   18

   19                               SEE ATT'"'CH[D CA l'=OF~NIA
                                       ACKNOWL::DGE ENT
   20
   21

   22
   23

   24

   25

   26
   27

   28
        Affidavit of Maxwell Todd Schwede             4
         1- 17380 17.1
Case 8:21-cv-00163-DOC-KES Document 1-1 Filed 01/25/21 Page 6 of 6 Page ID #:13




                                      ACKNOWLEDGMENT


     A notary public or other officer completing this
     certificate verifies only the identity of the individual
     who signed the document to which this certificate is
     attached, and not the truthfulness, accuracy, or
     validity of that document.
   State of California
   County of           San Diego


                                          before me,   ()~/D-1 LJ~<az¢.2rz 2,allf<),-_,, ).Jotg11'( Pv~/.·
                                                           (insert name and title of the officer)

   personally appeared )./( Ci Xu.. >::cd I Tc         JJ       S   C?.,l,,       W~~
   who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
   subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
   his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
   person(s), or the entity upon behalf of which the person(s) acted , executed the instrument.

   I certify under PENAL TY OF PERJURY under the laws of the State of Californ ia that the foregoing
   paragraph is true and correct.

                                                                     ...........,,.............l'N.~.,....,/\,Yt,",h·....·.•...y.y....,.. ......-.-.~---................

   WITNESS my hand and official seal.                                §          ~~, Sandra Velazquez Zamo                                                                            ,;
                                                                      .- . -i~);,,           COMM. #2195671       co
                                                                      /='.\'."''.If-·· · NQT\RY PUE~IC•CALIFOk.,} c:J


                           ~
                                                                      ~ r \'j ~              SAN u E:GC -:OUNTY   -;
                                                                      ~ ~~ Ge ,rn,~sic'l Expires ~'.ay 5, 2021 :;
                                                                      ..................,,,........................................._.....,... ,.......................,.,.............,
  Signature ~ c ; ;                   ~                ,, (Seal)
